Status Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Status of the Claims

The Claims 8 and 17 are Canceled Claims.
The Claims 1-7, 9-16 and 18-20 are Rejected under 103 Rejection.

Remarks
Applicant’s arguments, filed (04/25/2019), with respect to pending claims 1-20 and have been fully considered, but are not persuasive.
See below rejection for full detail.
 All claims stand and fall together under the following argument(s).
See below rejection for full detail and specifically following argument(s):
Arguments
The Applicant argues (Page 8, lines 10-19) 
“The Examiner then cites to Sulc as allegedly teaching one or more cargo sensors. (Id., p. 5). In this citation, the Examiner relies upon element 240 as the alleged cargo sensor. (Id.). However, element 240 is not a cargo sensor and is not configured to detect cargo within a cargo container, as claimed”. 

The Examiner submits: the current rejection does not rely on Sulc for teaching these elements.  Instead, the current rejection clarifies that Lowenstein teaches the use of such sensors for items of cargo.

The Applicant argues (Page 9, lines 5-9): 
“Lowenstein is directed to individual vial monitoring to determine when a specific vial is added or removed from the cold storage compartment. (Lowenstein, 10:26-11:10). That is, the sensor/detection of Lowenstein are vial specific and play no direct/specific role related to lack of power associated with the cold storage compartment.” The Applicant argues that Lowenstein fails to provide cargo sensors that 1) detect cargo and 2) detect a lack of power. 

The Examiner finds this argument not persuasive, because: 
Lowenstein in Fig. 1/11 discloses a cold storage compartment 110, which includes the multiple sensors 105A, 105B, which are located inside the compartment and detect the presence of items in the shelves 116A and 116B, which are part of the compartment. The Examiner finds that Dierickx in view of Sulc provide a teaching in the prior art of a vehicle which can carry cargo, while providing control of the refrigeration system for that cargo, and Lowenstein teaches the idea of having sensors inside a refrigerated 
The Examiner finds that claim 1 does not require the cargo sensors to detect a lack of power.  Instead, claim 1 requires that the recited power supply sensor is configured to detect a lack of power.  Therefore, the references as applied correspond to the limitation of claim 1 wherein “...cargo sensors indicate the presence of cargo within the container and the data from the power supply indicates a lack of power for a duration that exceeds the maximum time period...”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO 2007/084866) and Peck (Pat.3668514).

Regarding Claim 1, Dierickx discloses a system for monitoring power supply to a refrigeration unit of a container, wherein the container is part of a mobile trailer configured to be coupled to a tractor and defines a cargo space (Fig. 1, Col. 2, lines 55- 59, where mobile transport refrigeration unit (TRU) or truck mounted refrigeration units eliminating unnecessary use of the diesel motor on the refrigeration unit), the system comprising:
     wherein the refrigeration unit is configured to be powered by an engine of the tractor during transport (Fig. 10, where switch 120, #21 1 phase motor 220 VAC);
      a power connector configured to receive power from a power supply, the power connector operably connected to the refrigeration unit to supply power thereto, wherein the power supply is a power supply other than the engine of the tractor when not during transport (Col. 11, lines 42-55, where when parked at a loading dock...the system is configured to take in shore power from a plug 12).
Dierickx does not disclose:
      one or more cargo sensors located within the container configured to detect a cargo within the container;
      the refrigeration unit comprising a compressor, a condenser, an evaporator, and an evaporator fan, wherein the evaporator fan is configured to drive an airflow into the cargo space to provide cooling to the cargo;

      a controller in communication with the one or more cargo sensors and the power supply sensor, the controller configured to:
     store predetermined information related to power requirements of the refrigeration unit, wherein the predetermined information includes a maximum time period of a powered-off state, wherein the predetermined information is based on a cargo type loaded into the container; 
      receive data from the one or more cargo sensors; receive data from the power supply sensor; and
    when the data from the one or more cargo sensors indicates the presence of cargo within the container and the data from the power supply sensor indicates a lack of power for a duration that exceeds the maximum time period, the controller is configured to provide an indicator that the refrigeration unit does not have power,
    wherein the power supply sensor is configured to detect a voltage or current across the power connector, and wherein the power supply sensor and the controller are powered by an auxiliary power source. 
Sulc discloses a refrigeration unit comprising a compressor, a condenser, an evaporator, and an evaporator fan, wherein the evaporator fan is configured to drive an airflow into the cargo space to provide cooling to the cargo within the container (Fig. 2, # 226 (compressor), 222 (Evaporator), # 224 (condenser), para [0002], where TRU can

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide compressor, a condenser, an evaporator, and an evaporator fan, as taught by Sulc in the Dierickx in order to more accurately and efficiently control the environmental condition of the cargo space.
Lowenstein discloses one or more cargo sensors (Fig.1, items 105A, 105B) located within the container configured to detect a cargo within the container (Fig. 1, page 10, lines 12-15, where vials 102A and 102B are placed on shelves 116A and 116B, antennas 105A and 105B will detect the self-identifying radio frequency signals generated by the transponders attached to or embedded 15 in vials 102A and 102B, e.g., antennas 105A and 105B as the cargo sensors … that its sensors are RFID antennas, so using them would result in each item of a cargo having an RFID tag, so the sensors would detect the presence of a specific cargo item);
     a power supply sensor operably connected to the power connector, the power supply sensor configured to detect a lack of power supplied through the power connector (Page 8, lines 5-15, where event monitor is also coupled to a power fail circuit, which is configured to detect a power failure condition, such as a power outage; battery or uninterruptible power supply (UPS)); and
      a controller (Fig.1, processor compartment 114) in communication with the one or more cargo sensors and the power supply sensor, the controller configured to:

     receive data from the one or more cargo sensors (Fig. 1, cargo sensors 105A and 105 B, page 10 lines 12-15, these sensors as detectors of the vials 102 A and 102B); receive data from the power supply sensor (Page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition corresponds to the power supply sensor); and
     when the data from the one or more cargo sensors indicates the presence of cargo within the container (Fig.1, where cargo sensors 105A and 105 B, page 10 lines 12- 15, these sensors as detectors of the vials 102 A and 102B) and the data from the power supply sensor (page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition corresponds to the power supply sensor) indicates a lack of power for a duration that exceeds the maximum time period (Page 22, lines 14-29, where step 810 that a power outage has occurred, then the system determines the duration of the power outage (step 815)....if the total time out of refrigeration (TOR) exceeds the specified maximum, them the system transmits an appropriate warning message), the controller is configured to provide an indicator that the refrigeration unit does not have power (Page 8, line 5 trough line 30; Page 10, line 26 trough page 11, line 10);

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a power supply sensor, as taught by
Lowenstein in the system of Dierickx in view of Sulc in order to continuously monitor the power supply and determine when the refrigeration unit lacks power.
Lowenstein also teaches wherein the predetermined information is based on a cargo type loaded into the container (Page 8, lines 15 through line 30, where power failure event code is found  in the status log….i) determine the duration of the power outage…ii) cause the product identifier to read the signal produced by each pharmaceutical product container in the cold storage compartment…and iii) search the local database for the time out of refrigeration counters associated with each unique identifier/cargo type/ and IV) is sum of duration time out…exceeds a specified maximum, then transmit a message concerning the unique identifier to an output device).  Clearly, different refrigerated products will have different specified maximums (for instance, blood plasma will have a different maximum than a vaccine which will have a different maximum than fruits and vegetables, governed by how long they can safely last without refrigeration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide that the predetermined information, including a maximum time period of a powered-off state, be based on a cargo type loaded into the container, as taught by Lowenstein, in the system of Dierickx in view of Sulc in order to avoid damaging the specific product loaded in the container and keeping it safe and fresh. 
Peck discloses a power supply sensor operably connected to the power connector (Fig. 1A, power plug and # 21 (load sensor), Col. 2, lines 9-10, where a load sensor 21 is coupled between the power plug 19); and
     wherein the power supply sensor is configured to detect a voltage or current across the power connector (Fig. 1A, power plug and # 21, (load sensor), Col. 4, lines 32-35, where a load is applied to the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt by the diode 36);
     the power supply sensor and the controller are powered by an auxiliary power source (Fig. 1, # 15, where a control circuit 11, including three silicon controlled rectifiers 12 through 14, to a vehicle battery 15...a load sensor 21 is coupled between the power plug 19 and the control circuit 11 for controlling the operation of the control circuit 11 in response to demand for power at the power plug). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at the power connector and auxiliary power source as taught by Peck, in the system of Dierickx in view of Sulc and Lowenstein in order to improve detection of the power lost in the power line or power connector.

Regarding Claim 2, the combined system applied above disclose the system of claim 1, but does not disclose at least one sensor of the one or more cargo sensors is a proximity sensor.
Lowenstein disclose at least one sensor of the one or more cargo sensors is a proximity sensor (Page 10, lines 26 trough Page 11, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide proximity sensor as taught by Lowenstein in the system of Dierickx in view of Sulc in order to determine the cargo position with high accuracy. 

Regarding Claim 3, the combined system applied above disclose the system of claim 1, but does not disclose wherein the power supply sensor is configured to detect a voltage received from a power supply at the power connector.
Peck discloses the power supply sensor is configured to detect a voltage received from a power supply at the power connector (Figs. 1 # 21, Col. 4, lines 32-35, where the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at the power connector as taught by Peck in the system of Dierickx in view of Sulc and Lowenstein in order to continuously monitor the power supply.

Regarding Claim 5, the combined system applied above disclose the system of claim 1, but does not disclose wherein the indicator is a message transmitted to a user.
Lowenstein discloses the indicator is a message transmitted to a user (Page 8, line 5 trough line 30).
Lowenstein in the system of Dierickx in view of Sulc in order to more easily determine the power problem in the truck and avoid a power outage in the system. 

Regarding Claim 6, the combined system applied above disclose the system of claim 1, but does not disclose further comprising a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the system further comprising the controller in communication with each of the plurality of containers.
Lowenstein discloses comprising a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the system further comprising the controller in communication with each of the plurality of containers (Page 11, lines 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide power supply sensor, as taught by
Lowenstein in the system of Dierickx in view of Sulc in order to continuously monitor the power supply.

Regarding Claim 7, the combined system applied above disclose the system of claim 6, but does not disclose, when one container of the plurality of containers has a lack of power for a duration that exceeds a maximum time period of the respective 
Lowenstein discloses one container of the plurality of containers has a lack of power for a duration that exceeds a maximum time period of the respective container, the indicator is configured to identify which of the plurality of containers has a lack of power for a duration that exceeds the maximum time period (Page 8, line 5 trough line 30; Page 11, line 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide lack of power for a duration that exceeds a maximum time period, as taught by Lowenstein in the system of Dierickx in view of Sulc in order to with accuracy control and determine the power outage for the cargo in the truck.

Regarding Claim 9, the combined system applied above disclose, but does not disclose the system of claim wherein the controller is further configured to log a duration of time that exceeds the maximum time period.
Lowenstein discloses the system of claim wherein the controller is further configured to log a duration of time that exceeds the maximum time period (page 8, line 5 through line 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a log of the duration, as taught by Lowenstein in the system of Dierickx in view of Sulc, in order to have a record of the time for which refrigeration was off.

Regarding Claim 10, the combined system applied above disclose a method for monitoring power supply to a refrigeration unit of a container, wherein the container is part of a mobile trailer configured to be coupled to a tractor and defines a cargo space, the method comprising:
     loading, at a controller, predetermined information related to related to power
requirements of the refrigeration unit, wherein the predetermined information includes a maximum time period of a powered-off state, wherein the predetermined information is based on a cargo type loaded into the container;
      detecting, with one or more cargo sensors, the presence of cargo within the container;
      supplying power to the refrigeration unit from an engine of the tractor during transport; supplying power to the refrigeration unit from a power source other than the engine of the tractor when not during transport, the power source connected to the refrigeration unit through a power connector;
      powering the power supply sensor and the controller with an auxiliary power source, and providing an indicator when it is determined that the refrigeration unit is without power for a duration that exceeds the maximum time period, as recited in claim 1. 
Lowenstein discloses monitoring, with a power supply sensor, the power supplied to the refrigeration unit through power connector (page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition corresponds to the power supply sensor). 
Lowenstein in the system of Dierickx in view of Sulc in order to avoid damaging the product loaded in container and to keep the product safe and fresh. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a power supply sensor, as taught by
Lowenstein in the system of Dierickx in view of Sulc in order to continuously monitor the power supply and determine when the refrigeration unit lacks power.
Peck discloses the power connector and detecting a voltage or current across the power connector (Fig. 1A, power plug and # 21, (load sensor), Col. 4, lines 32-35, where a load is applied to the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt by the diode 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at the power connector and auxiliary power source as taught by Peck, in the system of Dierickx in view of Sulc and Lowenstein in order to improve detection of the power lost in the power line or power connector.

Claim 11 is analyzed and rejected as discussed with respect to claim 2.
Claim 12 is analyzed and rejected as discussed with respect to claim 3. 
Claim 14 is analyzed and rejected as discussed with respect to claim 5.

15, the combined system applied above disclose the method of claim 10, but does not disclose comprising a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the method further comprising monitoring each of the plurality of containers with the controller. Lowenstein discloses a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the method further comprising monitoring each of the plurality of containers with the controller (Page 11, Line 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the recited plurality of containers, as taught by Lowenstein, in the combined system applied above reference in order to transport and monitor several containers at once.

Claim 16 is analyzed and rejected as discussed with respect to claim 7.
Claim 18 is analyzed and rejected as discussed with respect to claim 9. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO 2007/084866 A2) and Peck (Pat.3668514), as applied to the claims above and further in view of Kavounas (Pub.2005/0132491).


Kavounas discloses an indicator that is one of a light or a noise provided at the container (para [0014], where refrigerator 140 includes refrigerator box 142...Power cord 152 is for plugging into a wall outlet to power the refrigerator, and thus maintaining interior 149 at a cool temperature. Refrigerator 140 also includes ON indicator light 154, which comes on when power cord 152 is plugged in, and refrigerator 140 is working properly to maintain interior 149 cool).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide light or a noise provided at the container as taught by Kavounas in the above system in order to provide a conventional indicator of the status of the equipment.

Claim 13 is analyzed and rejected as discussed with respect to claim 4. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO 2007/084866 A2) and Peck (Pat.3668514), as applied to the claims above and further in view of Welch (U.S.Pub.2005/0229611).

Regarding Claim 19, the combined system applied above disclose the method of claim 10, but does not disclose the indicator is an alarm indicating that the refrigeration

Welch discloses an indicator that is an alarm indicating that the refrigeration unit does not have power and is not operating (para [0028], where alarm system and apparatus 10 includes a power on/off switch 42 mounted on the housing 16 for turning on the apparatus 10 and also for turning off the apparatus 10 during periods when
the refrigeration unit 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide such an alarm, as taught by Welch in the system above, in order to continuously monitor and provide an appropriate alarm if the refrigerator is not properly working.

Claim 20 is analyzed and rejected as discussed with respect to claim 19.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857